       Case 4:20-cv-00494-CKJ Document 12 Filed 02/17/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9
     Pete Taylor,                               )
10                                              )
                Plaintiff,                      )
11                                              )   No. CIV 20-494-TUC-CKJ
     vs.                                        )
12                                              )               ORDER
     IC System Incorporated, et al.,            )
13                                              )
                Defendants.                     )
14                                              )
15          On January 8, 2021, this Court issued an Order which directed, inter alia:
16          [C]ounsel shall file with the Court, on or before February 16, 2021, a Joint Report
            reflecting the results of their meeting and outlining the discovery plan. It is the
17          responsibility of counsel for Plaintiff to initiate the communication necessary to
            prepare the Joint Report, prepare the Joint Report, and file the Joint Report. Willful
18          failure to comply may result in the imposition of sanctions.
19   January 8, 2021, Order, (Doc. 10, p. 2). A Joint Report has not been filed.
20          The Court finds it appropriate to consider whether sanctions should be imposed.
21   Such possible sanctions include vacating the February 23, 2021, Rule 16 Conference,
22   dismissal of this action, see Rule 41(b), Fed.R.Civ.P.; see also Hells Canyon Preservation
23   Council v. United States Forest Service, 403 F.3d 683 (9th Cir. 2005) (court may dismiss
24   under Rule 41(b) sua sponte); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), as
25   amended (May 22, 1992) (dismissal for failure to comply with court order), and/or direct
26   sanctions against Plaintiff or his attorney.
27          Accordingly, IT IS ORDERED counsel for Plaintiff shall show cause why sanctions
28   should not be imposed for failure to comply with the Court’s Order and failing to timely
       Case 4:20-cv-00494-CKJ Document 12 Filed 02/17/21 Page 2 of 2



 1   prosecute this case by filing a writing with the Court on or before 12:00 p.m. on Friday,
 2   February 19, 2021.
 3         DATED this 17th day of February, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
